Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Claims 1-8 are presented for examination.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

              Referring to claims 1-8, claims 1-2 and 5-8 recite limitations that are not clear. For example, in claim 1, regarding the “correction model” limitation, it is not clear what exactly is being corrected and to what condition. Further, the claim states that the “physical quantity” is set as “a threshold” and then the physical quantity is compared to the threshold, but the threshold was already set as the physical quantity. Comparing a value to itself will not provide the appropriate data to determine a speaker direction. It seems that maybe Applicant meant to introduce different physical quantities. Examiner interprets these limitations to mean generating a correction model to correct a reference physical quantity so that the reference physical quantity corresponds to a noise level indicated by the acquired noise information; wherein the reference noise quantity indicates at least one of a phase difference and a sound pressure difference acquired when the housing is located at a reference position and the reference noise quantity corresponds to a sound incidence angle, which is associated with the inclination; setting the corrected reference physical quantity as a threshold; and comparing the physical quantity with the threshold to determine a speaker direction… Claims 2-8 have similar or narrower scopes than claim 1, therefore, they are rejected for the same reasons.

Allowable Subject Matter
Claims 1-8 would be allowable if Examiner’s interpretation above is correct and the claims are rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action. If Examiner’s interpretation is incorrect, allowable subject matter will be reconsidered.

The following is a statement of reasons for the indication of allowable subject matter:  

              Referring to claim 1, Hayakawa Publication No. 20080040101 (from IDS), Asada US Publication No. 20070086595, Jae Wook US Publication No. 20100111314, and Hayashida et al. US Publication No. 20190306620 determine phase differences in microphones in order to determine a sound source direction, but these references alone, or in combination with other prior art do not teach determining the speaker direction by using a correction model that relates sound incidence angle, housing inclination, phase difference, and noise level in combination with other recited elements of the claim.
Claims 2-8 have an similar or narrower scope than claim 1, and therefore, Hayakawa, Asada, Jae Wook, and Hayashida et al. alone or in combination with other prior art of record, do not teach or make obvious to combine the further limitations.

Conclusion
Examiner respectfully requests, in response to this Office Action, support be shown for language added to any original claims on amendment and any new claims. That is, indicate support for newly 
When responding to this Office Action, Applicant is advised to clearly point out the patentable novelty which he or she thinks the claims present, in view of the state of the art disclosed by the references cited or the objections made. He or she must also show how the amendments avoid such references or objections. See 37 CFR 1.111(c).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE A FALEY whose telephone number is (571)272-3453.  The examiner can normally be reached on Monday to Thursday, 9am-5pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ahmad Matar can be reached on (571) 272-7488.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Any response to this action should be mailed to:
                        Commissioner of Patents and Trademarks
                        P.O. Box 1450
                        Alexandria, Va.  22313-1450
        Or faxed to:
                    (571) 273-8300, for formal communications intended for entry and for 
                     informal or draft communications, please label “PROPOSED” or “DRAFT”.
                                Hand-delivered responses should be brought to: 

                         Customer Service Window 
                         Randolph Building 
                         401 Dulany Street 
                         Arlington, VA 22314

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/KATHERINE A FALEY/Primary Examiner, Art Unit 2652